NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



JASON CHAD RUMLIN,                  )
                                    )
           Appellant,               )
                                    )
v.                                  )                  Case No. 2D15-457
                                    )
STATE OF FLORIDA,                   )
                                    )
           Appellee.                )
___________________________________ )

Opinion filed August 5, 2016.

Appeal from the Circuit Court for
Hillsborough County; Kimberly K.
Fernandez, Judge.

Howard L. Dimmig, II, Public Defender,
and Carol J. Y. Wilson, Assistant Public
Defender, Bartow, for Appellant.

Jason Chad Rumlin, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.


SILBERMAN, Judge.

             Jason Chad Rumlin seeks review of his judgments and sentences in two

separate cases for two counts of delivery of a controlled substance within 1000 feet of a

place of worship and one count of possession of a controlled substance. Rumlin

entered open pleas to the charges, and the court imposed concurrent sentences of
44.25 months in prison. Counsel filed a brief pursuant to Anders v. California, 386 U.S.
738 (1967), and Rumlin filed a pro se brief. We affirm because the record does not

reflect reversible error.

              We note that Rumlin filed a pro se motion to correct sentencing error while

this appeal was pending pursuant to Florida Rule of Criminal Procedure 3.800(b)(2).

However, this motion was untimely because it was served after Rumlin served his pro

se brief. See id. Our record reflects that the trial court has not entered a written order

on the motion. However, we note that any such order would be a nullity because of the

untimeliness of the motion. See State v. Hodges, 151 So. 3d 531, 534 (Fla. 3d DCA

2014). We express no opinion on the merits of Rumlin's rule 3.800(b)(2) motion and

affirm without prejudice to any right he may have to file a motion for postconviction

relief.

              Affirmed.



CRENSHAW and BADALAMENTI, JJ., Concur.




                                            -2-